TAFT, Circuit Judge
(after stating the facts). Certain of the findings of fact of the circuit court are really findings of law. Thus, the court found that, as matter of law, it was the duty of the clerk to receive ánd file the petition in error and prsecipe. The court found as matter of law that it was the duty of the attorney to supervise the- action of the clerk in filing the.petition and the prsecipe and *587issuing summons (hereon. Tlie court: found, as matter of fact that the clerk did not tile the praecipe, and did not issue summons; and that, after handing the clerk the petition and praecipe, the plaintiff paid no further attention to the same. As a further fact the court found that the loss resulted from the failure of the clerk to issue the summons, and of the plaintiff’s attorney to supervise his doing so; that is, from the concurring negligence of both the clerk and the plaintiff’s' attorney. The plaintiff excepted to the finding that it was the duty of the plaintiff or its attorney to see that the summons was served, or that it was negligent in this regard. If it was not plaintiff’s duty to supervise the clerk’s performance of his duty, then there was no negligence on plaintiff’s part, and the finding that the loss was occasioned by plaintiff’s supervising or concurring negligence was erroneous. We have presented, therefore, on this record, for review, the question whether, in a suit for neglect and default by the clerk in issuing summons on a praecipe, it is a defense that the plaintiff did not, after handing the praecipe to the clerk, give attention to the clerk’s performance of Ms duly, and see to it that it had been performed. It is true that the findings of law and fact are hardly responsive to the issues raised upon the pleadings, but, as no objections and exceptions to the introduction of evidence were preserved for our consideration, we may properly assume that the evidence upon which the findings were made was introduced without objection, and that the court then proceeded, as it had the right to-do under the rules of code pleading in Ohio, to hear and decide the case on the issues made by the evidence, rather than upon the pleadings. Railway Co. v. Whitcomb, 31 U. S. App. 374, 381, 14 C. C. A. 183, and 66 Fed. 915; Hoffman v. Gordon, 15 Ohio St. 211, 218.
Was it the duty of plaintiff to see to it that the clerk issued the summons, or had he the right to rely on the clerk’s doing his duty? Or, to put it in another way, can the clerk excuse his default by saying, “You ought to have anticipated my negligence and provided against it”? We think that the questions mast be answered by a consideration of the provisions of the Ohio Code of Practice and the decisions under it. Section 6713 of the Revised StaLufes of Ohio provides that proceedings to reverse a judgment shall he by petition in error, filed in the court of error; that “thereupon a summons shall issue and be served, or publication mack;, as in tbe commencement of an action, and a service on the attorney of record in the original case shall be sufficient.” Section 67.14 provides that: “The summons mentioned in the last section shall, upon the written praecipe of the plaintiff in error or his attorney, be issued by the clerk of tbe court in which the petition is filed, to the sheriff of any county in which, the defendant in error or his attorney of record is found; when the writ is issued to a foreign county, the sheriff thereof may return it by mail to the clerk and shall be entitled to the same fees as if it had been returnable to the court of common pleas in which such officer resides; and the defendant in error or his attorney, may waive in writing the issue or service of the summons.” Under the title “Procedure in the Courts of Common Pleas and Superior Courts and in Circuit Courts on Appeals,” the specific duties of certain officers are *588prescribed. By section 4959 it is required that “all writs and orders for provisional remedies and process of every Mnd shall be issued by the clerks of the several courts; but before they are issued a praecipe shall be filed with the clerk demanding the same.” This provision appeared in the statutes of Ohio as early as 1824. In State v. Caffee, 6 Ohio, 150, the supreme court of the state held that “no clerk is bound to issue process without a praecipe in writing filed as his authority and indemnity.” By section 4958 he is required to enter the issue of a summons, and to record in full the return thereon. By section 4960 the clerk is required to “file together and carefully preserve in his office all papers delivered to him for that purpose in every action and proceeding.” And it has been decided by the supreme court of Ohio that a paper is considered filed when delivered to and received by the proper officer. King v. Penn, 43 Ohio St. 57, 1 N. E. 84. By section 4966 the sheriff is required to indorse upon every writ or order the day and hour it was received by him; and by section 4970 to execute every summons, order, or other process, and return the same as required by law. By section 4967, w'hen the sheriff is interested in an ¿ction, the process is to be served by the coroner. By section 6713, already quoted, it is provided that summons in error shall issue as in the commencement of an action. Hence the proceedings to begin an action are in pari materia with those beginning suits in error. By section 5035 a civil action is to be “commenced by filing in the office of the clerk of the- proper court a petition and causing a summons to be issued thereon.” Section 5036 requires that “the plaintiff shall also file with the clerk of the court a praecipe stating therein the names of the parties to the-action, and demanding that a summons issue.” Section 5037 provides that “the summons shall be issued and signed by the clerk, and be under the seal of the court from which it is issued; * * * it shall be directed to the sheriff of the county who shall be commanded therein to' notify the defendant that he has been sued and must answer at a time stated therein.” Section 5041 provides that the summons shall be served by the officer to whom it is directed. Section 5043 provides that an acknowledgment on the back of the summons or petition by the party sued, or the voluntary appearance of a defendant, is equivalent to service.
We have thus reviewed at some length the statutory requirements in Ohio for the beginning of original suits and for the beginning of suits in error, and those which describe the exact duties of the officers. We may take judicial notice of what the actual practice under these statutes is. The language of the statutes, and the actual practice, leave no doubt in our minds that the policy of the state of Ohio from the beginning has been to have process issued and served by a public officer, indifferent between the parties, and not to leave it to the agent of the party plaintiff, as in so many other states. It is the clerk’s duty to issue the process to the sheriff; it is .the sheriff’s duty to serve it, and return it to the clerk; it is the clerk’s duty to receive the return and record it. The whole machinery is put in motion by the praecipe of the.moving party to the action, but after that, the law provides no place for the intervention of the party. *589We think this elaborate and detailed provision for the machinery of .service and return was for the very purpose oí relieving the private party who should properly set it in motion from any responsibility as to its due operation, and that thereafter he has the right to rely on the public officer’s performing his duty, secured as it is by his oath and official bond. It is a well-known maxim of the law of evidence that, as between private individuals, negligence is not to be presumed. A fortiori, is one not at fault in presuming that a public officer, under the obligation of his oath and bond, with his duties exactly and minutely fixed by positive law, will not fail to discharge them. He may rightly act on that presumption. Some reference is made in the finding to a common practice among attorneys for plaintiffs in error of procuring from the attorneys for defendants in error a waiver of summons, but we cannot see how this affects the question before us. Certainly, Ihe regular mode of bringing a defendant in error within the jurisdiction in error is by causing summons to issue and to be served. The other mode is only available by consent of the opposing party. When no such consent, is shown, can a charge of negligence he predicated on a pursuit of a remedy not dependent on such consent? Clearly not. Mor does the fact that the plaintiff or his attorney must generally be an active agént in procuring a written waiver of summons tend in the slightest degree to show that such agency is either required of them or is customary in the issue, service, or return of the summons in the regular way. Hence we are not satisfied with the view that the failure of the Baltimore & Ohio Company to stand over the clerk and see that he did his duty was negligence contributing to the subsequent loss. In an action against the clerk for his default, we think it can hardly lie in his mouth to say to the plaintiff, “Yes, I was negligent; hut yon ought to have anticipated that I would be negligent, and to have watched me in my work, and spurred me to do my duty.” In the case of Louisville & N. R. Co. v. East Tennessee, V. & G. Ry. Co., 22 U. S. App. 102, 109, 9 C. C. A. 314, 60 Fed. 993, the train of one company crashed through the train of another standing on the crossing of the two lines. The former sought to escape liability on the ground that the latter was guilty of negligence in allowing its train to stand on the crossing. It was in evidence that there was an agreement between the companies that the passenger trains of each might occupy the crossing while unloading baggage. It further appeared that a statute of the state required each company to stop its train 50 feet before reaching the crossing. We held that the plaintiff company was not guilty of contributory negligence relieving the defendant from liability. We said (page 109, 22 U. S. App., page 31.7, 9 C. C. A., and page 995, 60 Fed.):
“Was it negligence, as between the two companies, for the one to rely on the other’s compliance with the statute, and its tacit agreement? It seems to us clear that it was not. It does not lie in the mouth of the 'Louisville Company, after consenting that the Cincinnati Company should put its train in a place not dan-goi-ous except through the negligence of the Louisville Company, to say that the Cincinnati Company was wanting in due care in reposing such invited confidence. It is not negligence, ordinarily, for one to act. on the theory that, another will comply with his statutory duty, unless there is some reason for thinking otherwise. *590Jetter v. Railroad Co., 41* N. Y. 154; Baker v. Pendergast, 32 Ohio St. 494; Railroad Co. v. Schneider, 45 Ohio St. 678, 699, 17 N. E. 321; Stapley v. Railway Co., L. R. 1 Exch. 21. Still less can the charge of contributory negligence be made by one who invited or consented to the action, and thereby impliedly agreed that it should be attended with no danger from him.”
We think the principle of these cases applicable in the cause before us. The railway company here could rely not only on the statutory obligation of defendant to issue the summons, but also on something that very nearly resembled a contract obligation implied in the condition of defendant’s official bond. In such a case, to hold that a failure of the obligee actively to prevent a default by the obli-gor will defeat recovery on the obligation, is to render the latter a worthless protection. With deference to the views of our colleague, Judge HAMMOND, who differs from the majority of court on this point, we do not think that any of the cases relied on by him apply to the one before us. That which, on its face, most nearly resembles this, is Curlewis v. Broad, 1 Hurl. & C. 322. The suit was for damages against a process server whom plaintiff had employed to serve a summons according to the procedure act for failing to indorse the writ as required by the act. There was a plea that the defendant was not instructed to indorse the writ as required by the statute, and that he was not retained to do more than serve the writ, and was not requested to make the indorsement. There was a demurrer to the plea, and joinder therein. The section of the statute relied on enacted that “the person serving the writ of summons shall and he is hereby required within three days at least after such service to endorse on the writ the day of the month and week of the service thereof, otherwise the plaintiff shall not be at liberty, in case of nonappearance to proceed under the act.” The plea was held good, and the plaintiff was giyen leave to reply. There was no formal judgment, but from the remarks of the barons arguendo it is to be inferred that the conclusion was founded on the view that the process server was not a public officer charged with certain statutory duties, but was a mere private agent of the plaintiff’s attorney, to do what he was told to do; that the measure of the server’s duty was his instructions, and not the statutory requirement as to how the writ should be served; that the statute measured the responsibility of the attorney, whose duty it was, through his private agents, selected as he chose, to see'.that the writ was properly served. The case, in effect, holds that the server would be liable if he had been instructed to indorse the writ and did not do so. How this bears upon the case at bar, it is difficult to see. Under the mode of procedure in the case cited it was the plaintiff’s duty, or that of his attorney, to serve the summons; and he might procure the service to be done by any one, —as one of the judges suggests, by a school boy. Under the Ohio statute, the writ must be issued by the clerk, who is not plaintiff’s agent, but a public officer; and it must be served by a sheriff, or one of his general or special deputies. Their duties are fixed by statute, not by private agreement. The case of McRaney v. Coulter, 39 Miss. 390, is the strongest one for the view of Judge HAMMOND. There the court held it was a wánt of due diligence in an attorney *591not to read the minutes of the clerk to see that he had properly entered an order granting a motion for new trial. As to this authority, we have only to say that, if it lays down a proper measure of an attorney’s care, there are few, if any, careful attorneys within the jurisdiction of this court.
We come now to the question of damages. Upon this point we are all agreed, and Judge HAMMOND states in his opinion more fully⅛ than it is proposed here to state them the reasons for our conclusion. The defendant deprived the plaintiff of its legal right to contest the question of its liability to another for $2,130 in a court of error. What is that right worth? Really its value depends on the probability of a reversal, and the successful event of a new trial. Ordinarily, on a proceeding in error, the judgment of the court below is presumed to be correct until it is shown otherwise. Can the clerk who negligently prevented the proceeding in error rely on that presumption to escape being mulcted in damages for depriving the plaintiff in error of the privilege and right of meeting and overcoming it? We think not. There is but one case in point, and that only a nisi prius ruling. In Cohen v. Marchant, 1 Disney, 113, the action was against a justice of the peace for failing to date properly the appeal bond, whereby the right of appeal was lost. Judge Storer told the jury that they might measure the damage by the amount of the judgment'. It is a rule in actions for negligence in issuing execution on a judgment, or for negligence in allowing the escape of one whose body is taken in execution, that the amount of injury is prima facie measured by the face of the judgment, and that the burden is on the negligent officer to reduce the recovery by showing the insolvency of the defendant. Carpenter v. Warner, 38 Ohio St. 416. As against a public ofiicer who negligently deprives another of his right to be heard in a suit against him, we think the same rule of evidence should prevail, and that the plaintiff should be entitled to recover all that the negligence of the defendant has caused him to pay unless the officer can show that, even if he had not been negligent, the complaining litigant would have had1 ultimately to pay the same amount. In order to do this, the defendant may be obliged to submit to the court the record in the first case, to decide whether there was reversible error, and also to adduce evidence to show that on a second trial a second verdict of the same or greater amount would have been rendered against the plaintiff. The anomalies will then be presented of having one nisi prius court review the errors of another, and of having one jury decide what conclusion another jury would have reached on a given state of evidence: but these anomalies seem inherent in the nature of the controversy, unless it is to be held either that the damages are merely nominal, or that they are fixed at the amount of the judgment. The first alternative is to be avoided, if possible, because it practically gives the clerk complete immunity from what may he most serious and injurious consequences of his neglect; while the second can hardly bé adopted by a court, because it would seem to be judicial legislation, fixing a penalty for default, and not the assessment of damages according to the reason or analogy of damages in like cases. We are not, how*592ever, in the case at bar, called upon to state definitely the limits within which the defendant in such cases may introduce evidence in mitigation of damages, because the defendant below introduced no evidence tending to reduce them. Indeed, the learned judge at the circuit found affirmatively that there was reversible error in -the record, and there was no evidence tending to show that on a new trial a similar verdict would have been reached. Upon the findings of fact made by the court below, after rejecting the findings of law, which we have- found to be erroneous, a judgment should have been entered for the plaintiff for the full amount paid by it on the judgment which it was prevented from reversing on error, together with costs and interest.
The judgment of the circuit court is reversed, with instructions to enter judgment on the findings in accordance with this opinion.